DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-3, 5, 6, 7, 8, 10, 13, 14, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al (US2010/0003510) in view of Natsuhara et al (US2001/0010310) in view of WO1999/025154.
Kano et al discloses a method of producing and infrared panel comprising a substrate (2), a printed conductor (3), substrate is a composite (para. 0016), and a workpiece (6). Kano . 
5. 	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al in view of Natsuhara et al and further in view of WO1999/025154 as applied to claims 1 and 8 above, and further in view of Komatsu (US2012/0031889).
Kano et al in view of Natsuhara et al and WO1999/025154 discloses all of the recited subject matter except independently controlled printed conductors. Komatsu discloses independently controlled printed conductors (para. 0011). It would have been obvious to have included independently controlled printed conductors as disclosed by Komatsu in the method and infrared panel of Kano et al in view of Natsuhara et al and  WO1999/025154 because, independently controlled printed conductors allow for a more uniform heating.
6. 	Claims 4, 11, 12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al in view of Natsuhara et al and further in view of WO1999/025154 as applied to claims 1-3 above, and further in view of Courvosier et al (US4450347).
Kano et al in view of Natsuhara et al and WO1999/025154 discloses all of the recited subject matter except conductor formed by punching. Courvosier et al discloses a conductor formed by punching (abstract). It would have been obvious to one of ordinary skill in the art to have included a conductor formed by punching as disclosed by Courvosier et al in the method and infrared panel of Kano et al in view of Natsuhara et al and WO1999/025154 because, a conductor formed by punching allows for the formation of a continuous conductor. 

Response to Arguments
7.	Applicant's arguments filed 1/26/21 have been fully considered but they are not persuasive. Regarding Applicant’s argument that the phrase “a form part” implies preformed/prefabricated conductors and excludes printed conductors, Examiner notes claims to do include the terms “preformed/prefabricated”, they merely disclose conductor is provided as “a form part” applied to surface of substrate.  Using broadest reasonable interpretation, this language does not exclude printed conductors since printed conductors are routinely applied to the surface of a substrate and once applied are “a form(ed) part” of the substrate.  In addition, prior art Courvosier et al discloses a conductor manufactured from a metal sheet via a punching process and also meets limitation “as a form part” and could replace printed conductor.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779.  The examiner can normally be reached on 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







stf								/SHAWNTINA T FUQUA/March 26, 2021						Primary Examiner, Art Unit 3761